                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


    WSOU INVESTMENTS, LLC d/b/a               §       CIVIL ACTION NO. 6:20-cv-487-ADA
    BRAZOS LICENSING AND                      §       CIVIL ACTION NO. 6:20-cv-488-ADA
    DEVELOPMENT,                              §       CIVIL ACTION NO. 6:20-cv-489-ADA
                                              §       CIVIL ACTION NO. 6:20-cv-490-ADA
             Plaintiff,                       §       CIVIL ACTION NO. 6:20-cv-491-ADA
                                              §       CIVIL ACTION NO. 6:20-cv-492-ADA
    v.                                        §       CIVIL ACTION NO. 6:20-cv-493-ADA
                                              §       CIVIL ACTION NO. 6:20-cv-494-ADA
    ZTE CORPORATION, ZTE (USA)                §       CIVIL ACTION NO. 6:20-cv-495-ADA
    INC., AND ZTE (TX), INC.                  §       CIVIL ACTION NO. 6:20-cv-496-ADA
                                              §       CIVIL ACTION NO. 6:20-cv-497-ADA
             Defendants.                      §
                                              §            JURY TRIAL DEMANDED




                          ORDER GRANTING MOTION FOR LEAVE

         Having considered WSOU’s motion for leave to file a sur-reply opposing ZTE’s renewed

motions to dismiss or transfer and the briefing related to it, the Court finds WSOU’s motion for

leave should be GRANTED. The Court hereby GRANTS the motion.



                                            ___________________________________
                                            Hon. Alan D. Albright




                                                  1
